Order filed September 2, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00266-CV
                                ____________

                           LARRY JOHNS, Appellant

                                         V.

      CARL R. GRANTOM AND LEIGH ANN GRANTOM, Appellees


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-42908


                                     ORDER
       The notice of appeal in this case was filed May 14, 2021. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On July 8, 2021, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before September 17, 2021. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).



                                 PER CURIAM



Panel Consists of Justices Wise, Bourliot, and Zimmerer.